DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 12/22/2021.
Claims 1-5, 8-15 and 17-20 are pending.
Claims 6-7 and 16 have been cancelled.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered.
Applicant incorporated limitations from the previously objected claim 7 (with allowable subject matter) into the independent claims 1, 11 and 20. Therefore, claims 1-5, 8-15 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANG PAN/Primary Examiner, Art Unit 2193